Citation Nr: 0511256	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-19 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active duty service ending 
with his retirement in January 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in December 2003.  In March 2005, the Board granted 
the appellant's motion to advance his appeal on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The veteran does not currently suffer from PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disability.  The August 2001 and 
April 2004 RO letters, the October 2002 statement of the 
case, and the February 2005 supplemental statement of the 
case informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.

The Board also notes that the April 2004 letter explicitly 
directed the veteran to submit any pertinent evidence in his 
possession.  Additionally, the August 2001 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in August 2001 and the initial rating 
decision was issued in February 2002.  Thus, the VCAA notice 
was timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As the record reflects that 
the veteran has been afforded several VA examinations, the 
Board finds that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  The Board again emphasizes that no additional 
pertinent evidence has been identified by the veteran as 
relevant to these issues.  Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with the claim.

Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

As an initial matter, the Board must determine whether or not 
the veteran currently suffers from PTSD.  To this end, there 
are several medical opinions of record.  The veteran 
underwent a VA examination in November 2001.  The examination 
report noted that the examiner had reviewed the veteran's 
records from the Veteran's Center that contained a diagnosis 
of PTSD and a history of alcohol abuse.  At the time of the 
examination, the veteran reported that he was not receiving 
psychiatric treatment.  He stated that his only real symptom 
was a marked tendency toward physical over-reactivity to any 
unexpected stimulus along with irritability and anger at 
"small things."  The veteran denied alcohol abuse, 
nightmares, sleep problems, anxiety, depression and lack of 
energy.  He also denied panic attacks, excessive fears, 
excessive worries, flashbacks, and intrusive thoughts.  He 
stated on several occasions that his military experience was 
not uncomfortable or unpleasant.

The veteran denied that any sights, sounds, smells, people, 
places, activities or situations precipitated excessive or 
disturbing reactions in him.  The veteran reported having 
worked steadily since discharge from the service, including 
owning his own business.  He also reported having hobbies.  
He stated that he was active in a variety of organizations 
and had been married for 52 years.  He stated that his 
military experiences had been exciting and he did not retain 
any bad thoughts about them.

On examination, the veteran appeared neat and clean.  His 
thoughts were well organized with no evidence of psychotic 
content or process.  He did not appear to be anxious and his 
mood was euthymic.  There was a good range of affect and his 
cognitive responses were rapid and accurate.  The veteran 
performed well on formal mental status testing.

The examiner stated that no formal diagnosis could be made at 
the time.  He stated that the veteran did endorse an isolated 
symptom of PTSD but that he did not have adequate symptoms or 
mental status changes or defects in function that would be 
sufficient to make a diagnosis of PTSD.  The examiner 
concluded that there was insufficient symptom history and 
insufficient mental status abnormalities to diagnose any 
psychiatric illness.

A September 2002 letter from Dr. K. Schoenfeld-Smith, Ph.D. 
states that the veteran has been receiving treatment at the 
Vista Vet Center since January 2001 and has been diagnosed 
with PTSD.  The treatment records from the Vista Vet Center 
do show a diagnosis of PTSD for the veteran.

Additionally, a February 1998 treatment note from Dr. Haas 
shows that the veteran complained of being easily startled 
and being prone to becoming "almost" violent when 
surprised.  The veteran reported no other PTSD symptoms.  The 
treatment note was devoid of any indication of psychiatric 
testing done, but it included a diagnosis of PTSD.  The Board 
views this diagnosis to be of little probative value in light 
of the fact that is appears to have been based solely on the 
veteran's self-reported history and is otherwise lacking 
sufficient detailed examination findings to support any 
diagnosis of PTSD.

Pursuant to the Board's remand, the veteran underwent another 
VA examination in May 2004.  The veteran did not report any 
traumatic experience in Korea or Vietnam.  The veteran 
reported being active in several military organizations and 
having several hobbies.  He stated that he had been married 
for 54 years.  He gave no history of psychiatric treatment or 
medications, although he reported seeing a vet center counsel 
for a few visits in 2003.

The examiner stated that the only symptom of any psychiatric 
nature that the veteran acknowledges or endorses is a 
tendency towards severe jumpiness.  He stated that he has an 
excessive startle reaction if he is approached from behind.  
The veteran also described easy irritability.  The veteran 
stated that he was not bothered by loud noises.  He reported 
that his sleep was fitful but that he did not have any 
nightmares.  He also denied flashbacks, anxiety symptoms, 
avoidance symptoms, and trigger reactions.

On examination, the veteran arrived on time for his 
interview.  He was neat and clean.  His intelligence was 
above average.  His thoughts were well organized with no 
evidence of psychotic content or process.  The veteran was 
quite personable and related in an open and forthright 
fashion.  He appeared to be in good spirits and there were no 
apparent manifestations of anxiety or depression.  There was 
good range of affect and good sense of humor demonstrated.  
The veteran was an excellent historian with no gross deficits 
in attention, memory or concentration.

The examiner concluded that although the veteran had a 
history of excessive startle when approached unawares and 
some history of modest irritability at home, there were no 
symptomatic manifestations of PTSD or any other psychiatric 
illness.  The examiner added that no long-term loss of 
vocational or social function was apparent and that no 
psychiatric diagnosis could be made at the time.

The Board acknowledges that the record includes conflicting 
medical opinions.  In such a case, the Board must determine 
the probative value to be assigned to the respective opinions 
and determine which is the most persuasive.  Initially the 
Board notes that two medical professional, K. Schoenfeld-
Smith, Ph.D., and Dr. Haas have diagnosed the veteran with 
PTSD.  However, the Board finds that the two VA PTSD 
examinations, conducted by medical doctors for the express 
purpose of ascertaining whether the veteran suffers from 
PTSD, are more persuasive.  The VA examination reports are 
quite detailed and show that the examiner was aware of and 
considered the veteran's history as well as his current 
symptoms.  After thoroughly reviewing the veteran's service 
records and post-service treatment records, examining him, 
and interviewing him, the two VA examiners concluded that the 
veteran did not have PTSD.  The Board finds the May 2004 
medical opinion particularly persuasive and assigns it high 
probative value for two reasons.  First of all, the examiners 
conducted a thorough review of the veteran's medical history 
and conducted a thorough physical and psychiatric examination 
of the veteran.  Second of all, the examiners had the benefit 
of being able to review all of the previous examination 
reports/treatment records and take them into consideration 
before rendering an opinion.

The Board must conclude that the preponderance of the 
evidence is against a finding that the veteran currently 
suffers from PTSD.  The weight of the competent evidence is 
to the effect that the veteran does not currently suffer from 
PTSD.  Service connection cannot be established without a 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


